In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00039-CV

ELIZABETH O’NEILL, Appellant                §    On Appeal from the 141st District Court

                                            §    of Tarrant County (141-297474-18)

V.                                          §    January 30, 2020

                                            §    Opinion by Justice Kerr
EDUARDO MORALES, Appellee

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.

       It is further ordered that Appellant Elizabeth O’Neill shall pay all of the costs

of this appeal.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr